DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Allowable Subject Matter
Claims 11-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if 35 U.S.C. 101 rejection is overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Le Rudulier et al. U.S. Pub. No. 20170228558 (hereinafter Le Rudulier) in view of Weyl et al. U.S. Pub. No. 20090204470 (hereinafter Weyl)  and further in view of Isaacs U.S. Pub. No. 20160335414 (hereinafter Isaacs).

As per claim 1, Le Rudulier discloses a computing system, comprising: 
at least one processor; and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed cause the computing system to:
receive a request to execute a command on a target computing system in a computing environment (Le Rudulier: [0003]: receive request to assign task to members); 
identify a clearance level adequate to execute the command on the target computing system in the computing environment (Le Rudulier: [0003]: receive request to assign task to members in an enterprise setting including retrieve and process contents stored on database/target computing system); 
access a set of cleared user records, wherein each cleared user record corresponds to a cleared user, and has a corresponding to a cleared user and each having a corresponding clearance level indicator indicating a clearance level for the corresponding user (Le Rudulier: [0013]-[0016]: identify individuals that have same clearance or same access permissions or authorization to handle the tasks); 
a cleared user assignment system that assigns a cleared user to the request based on the cleared user records and based on the clearance level adequate to execute the command on the target computing system in the computing environment (Le Rudulier: [0016]; [0027]: assigning task to individual based on risk score, which also considers clearance level of the user); and 
send the request to the assigned cleared user (Le Rudulier: [0030]: send the assignment to the individual). 

As per claim 2, Le Rudulier discloses the computing system of claim 1. Le Rudulier further discloses wherein command clearance level indicates a security credential to execute the command (Weyl: [0255]-[0256]). Same rationale applies here as above in rejecting claim 1.
As per claim 3, Le Rudulier discloses the computing system of claim 2. Le Rudulier further disclose wherein the instructions cause the computing system to: identify the command clearance level adequate to execute the command and generate an adequate clearance level indicator indicative of the adequate command clearance level; and filter the set of cleared user records, based on the corresponding clearance level indicator and the adequate clearance level, to identify clearance level records that have a clearance level indicator that meets the adequate clearance level (Le Rudulier: [0024]-[0026]: identify and filter candidates based on additional factors).  
As per claim 4, Le Rudulier discloses the computing system of claim 3. Le Rudulier further discloses wherein each of the cleared user records includes an availability indicator indicating an 
As per claim 5, Le Rudulier discloses the computing system of claim 4. Le Rudulier further discloses wherein the instructions cause the computing system to: filter the cleared user records based on the availability indicator and the identified timing corresponding to the request to execute the command (Le Rudulier: [0018]). 
As per claim 6, Le Rudulier discloses the computing system of claim 3. Le Rudulier further discloses wherein each of the cleared user records includes an experience indicator indicating an experience of the corresponding cleared user and wherein the instructions cause the computing system to: filter the cleared user records based on a subject matter of the command to be executed and the experience indicator in each of the cleared user records (Le Rudulier: [0018]: historical data associated with past assignments is considered). 
As per claim 7, Le Rudulier discloses the computing system of claim 1. Le Rudulier further discloses wherein the instructions cause the computing system to: identify a risk indicator indicative of a risk level corresponding to the command and generating a risk output, based on the risk indicator, for surfacing to the assigned cleared user (Le Rudulier: [0013]: risk score associated with assigning the task). 
As per claim 8, Le Rudulier discloses the computing system of claim 7. Le Rudulier further discloses wherein the cleared user interaction system comprises: risk surfacing logic configured to 

As per claim 14-18, claims 14-19 encompass same or similar scope as claims 1-8. Therefore, claims 14-19 are rejected based on the same reason set forth above in rejecting claims 1-8.
Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Rudulier et al. U.S. Pub. No. 20170228558 (hereinafter Le Rudulier) in view of Weyl and further in view of Isaacs U.S. Pub. No. 20160335414 (hereinafter Isaacs).

As per claim 9, Le Rudulier as modified discloses the computing system of claim 1. Le Rudulier does not explicitly disclose wherein the instructions cause the system to: to detect an execution trigger and automatically execute the command based on the execution trigger. However, Isaacs discloses receiving authorization from tasked personnel and automatically installing or executing file when authorization is received (Isaac: [0162]). It would have been obvious to one having ordinary skill in the art to automatically trigger execution of command or steps upon receiving authorization from tasked personnel because they are analogous art involving allocating tasks to individuals in enterprise system. The motivation to combine would be to prevent execution of sensitive commands.
As per claim 10, Le Rudulier as modified discloses the computing system of claim 9. Le Rudulier as modified further discloses wherein the instructions cause the computing system to: detect an authorization input indicative of the assigned cleared user authorizing execution of the command and to generate a trigger detected signal; and automatically execute the command on the target computing 

As per claim 20, Le Rudulier discloses a computing system, comprising:
at least one processor; and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed, provide:
a request processing system that receives a request to execute a command on a target computing system in a computing environment and identifies a clearance level adequate to execute the command on the target computing system in the computing environment (Le Rudulier: [0003]: receive request to assign task to members in an enterprise setting including retrieve and process contents stored on database/target computing system); 
a cleared user pool accessing system that accesses a set of cleared user records, each corresponding to a cleared user and each having a corresponding clearance level indicator indicating a clearance level for the corresponding user (Le Rudulier: [0013]-[0016]: identify individuals that have same clearance or same access permissions or authorization to handle the tasks); 
a cleared user assignment system that assigns a cleared user to the request based on the cleared user records and based on the clearance level adequate to execute the command on the target computing system in the computing environment (Le Rudulier: [0016]; [0027]: assigning task to individual based on risk score, which also considers clearance level of the user); and 
a cleared user interaction system that sends the request to the assigned cleared user (Le Rudulier: [0030]: send the assignment to the individual); 
 command risk assessment logic configured to identify a risk indicator indicative of a risk level corresponding to the command (Le Rudulier: [0013]: risk score associated with assigning the task); 

a cleared user interaction system that sends the request and the risk output to the assigned cleared user (Le Rudulier: [0030]: send the assignment to the individual).
Le Rudulier does not explicitly disclose identify a command clearance level and match cleared user record clearance level. However, Weyl discloses multi-level assignment of jobs and tasks in online work management system wherein levels of tasks/command is compared against user’s level of qualification/clearance to determine selection of qualified candidate (Weyl: [0006]; [0134]: assess trust level of workers; [0250]-[0252]; [0255]-[0256]: tasks and users are both assigned security levels). It would have been obvious to one having ordinary skill in the art to compare/match task/command clearance level against user’s level to determine qualification because they are analogous art involving assigning tasks to appropriate users. The motivation to combine would be to simplify delegation of tasks.
Le Rudulier does not explicitly disclose an automatic execution system configured to detect an execution trigger indicative of the assigned cleared user authorizing execution of the command and to automatically execute the command based on the execution trigger. However, Isaacs discloses receiving authorization from tasked personnel and automatically installing or executing file when authorization is received (Isaac: [0162]). It would have been obvious to one having ordinary skill in the art to automatically trigger execution of command or steps upon receiving authorization from tasked personnel because they are analogous art involving allocating tasks to individuals in enterprise system. The motivation to combine would be to prevent execution of sensitive commands.
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 14-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant argues that the prior art of record does not explicitly disclose identify a command clearance level and match cleared user record clearance level. However, new prior art of record, Weyl, discloses multi-level assignment of jobs and tasks in online work management system wherein levels of tasks/command is compared against user’s level of qualification/clearance to determine selection of qualified candidate (Weyl: [0006]; [0134]: assess trust level of workers; [0250]-[0252]; [0255]-[0256]: tasks and users are both assigned security levels). 

Regarding 35 U.S.C. 101 rejection, the rejection is withdrawn in light of Amendment filed on 1/11/22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown et al. U.S. Pub. No. 20080178300 discloses selectively wiping a remote device, wherein command authorization level indicator determines whether command can be executed.
Marsh et al. U.S. Pub. No. 20150106873 discloses method for implementing modular computer system security solutions.
Baucom U.S. Pub. No. 20100176916 discloses asset security system for selectively granting access.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/               Primary Examiner, Art Unit 2431